DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Claims 1-21 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to methods for reprogramming cell age by administering an epigenetic engineering system, classified in C12N 15/63.
II. Claims 15-17, drawn to methods for reprogramming cell age by discovering and administering a compound that modifies an epigenetic marker, classified in C12N 9/1007.
III. Claims 18, drawn to a method for determining transcriptional and epigenetic markers associated with aging by comparing markers in primary and redifferentiated cells, classified in G01N 33/5073.
IV. Claims 19, drawn to a method for determining transcriptional and epigenetic markers associated with aging by comparing markers in primary cells from young and old donors, classified in G01N 33/50.
V. Claims 20-21, drawn to epigenetic engineering systems comprising a gRNA and Cas9 conjugated to an epigenetic modifier or transcriptional regulator, classified in C12N 2310/20.

Distinctness
The inventions are independent or distinct, each from the other because:  
Inventions V and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case old cells can be reprogrammed into a younger epigenetic state by transfecting the cells with reprogramming factors such as Oct4, Sox2, Klf4 and c-Myc into the cells (OKSM) (Takahashi and Yamanaka, Cell (2006) 126, 663–676, page 666, column 1, paragraphs 2-3).  Adult cells (i.e. old cells) in which Oct4, Sox2, Klf4 and c-Myc are transfected (termed iPS-MEF4 by Takahashi et al.) exhibit altered epigenetic characteristics at specific (i.e. target) sequences in the genome that are associated with embryonic stem cells (i.e. young cells) including diMeK9H3 and AcH3 at the Oct3/4 and Nanog promoters (Figure 3B).
Inventions V and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the specification refers to a “compound” in relation to an “epigenetically active drug” (page 15, last paragraph), and “drug” is referred to as an alternative to using CRISPR/Cas9 (“large scale drug or CRISPR screen”, page 16, para 3).  Thus “compound” as recited in claims 15 and 16 of invention II, is interpreted as a drug that does not encompass CRISPR/Cas9.  Thus the process of invention II does not use the product of invention V.
Inventions V and III, and V and IV, are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the CRISPR/Cas9 system cannot be used in the process of determining epigenetic and transcriptional markers of cellular age in primary or .
Inventions I, II, III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, inventions I and II use different material (drug vs. epigenetic editing system) to reprogram cells, which gives materially different products (i.e. cells with inhibited enzymes vs. cells with editing genomes), and are mutually exclusive because delivering a drug requires different reagents than delivering an epigenetic editing system.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Also in the instant case, inventions III and IV are distinct from both I and II because they are not capable of being used together.  Inventions III and IV are directed to discovering epigenetic and transcriptional markers of aging by comparing markers in cells obtained from or derived from donors.  Thus the methods of inventions III and IV do not require the use of CRISPR or drug reagents.  The effect of inventions III and IV is the discovery of markers whereas the effect of invention I and II are cells that have altered aging-associated epigenetic or transcriptional markers.  Thus the scope of inventions I, II, III and IV are mutually exclusive.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Lastly in the instant case, invention III is distinct from invention IV because they use different starting material.  Invention III requires use of a primary cell from an old donor that has been redifferentiated, whereas invention IV requires the use of primary cells in old and young donors.  The inventions do not overlap in scope since the cells used for measuring transcriptional and epigenetic 

Search Burden
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classifications;
(b) the inventions have acquired a separate status in the art due to recognized divergent subject matter; and
(c) the inventions require a different field of search (for example searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant’s Response
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Means for Traversal
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species:
Claims 1 and 3 refer to an epigenetic characteristic.  These claims are not limited to specific epigenetic characteristics.  Possible epigenetic characteristics are listed in claim 3 and page 8 of the specification.  The species are independent or distinct because methylation, demethylation, acetylation and deacetylation of DNA or histones requires different enzymes and have different effects on transcription and chromatin structure.  In addition, these species are not obvious variants of each other based on the current record.  
Claims 15-19 refer to epigenetic markers.  These claims are not limited to specific epigenetic markers and therefore refer to a genus of possible epigenetic markers.  The specification lists possible species on page 3, 4th
Claims 1, 2, 4, 7-13, and 20-21 refer to target genome sequences.  These claims are not limited to specific target genome sequences and therefore refer to a genus of possible target genome sequences.  The specification lists possible species on pages 3, 11 and 13, and listed in claims 4 and 13-14.  These species are independent or distinct because the ET02, RANBP17, AQP1, CADPS, and HERV-K genes have different sequences, code for different proteins, are regulated differently, and their expression has different effects on the cell.  Also, coding sequences, regulatory sequences and non-coding sequences have different functions in the cells (code for a protein versus regulating the expression of a gene).  In addition, these species are not obvious variants of each other based on the current record.  
Claims 17-19 refer to transcriptional markers.  These claims are not limited to transcriptional markers and therefore refer to a genus of possible transcriptional markers.  The specification lists possible species on page 4, 1st paragraph.  These species are independent or distinct because NETO2 mRNA, RANBPI 7 mRNA, AQPI mRNA, and CADPS mRNA have different sequences, are coded by different genes, code for different proteins and are expressed at different levels in different cells and at different times.  In addition, these species are not obvious variants of each other based on the current record.  

Search Burden
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant’s Response
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant must elect one epigenetic characteristic listed in claim 3.
Applicant must elect one epigenetic marker listed in claim 16.
Applicant must elect whether the target genome sequence is in a non-coding sequence or in a coding gene.  Claims will be examined or withdrawn in accordance with the elected species.  For instance, if applicant choses a non-coding sequence, claim 7 will be withdrawn.
If applicant chooses a coding gene, applicant must further elect whether the coding gene is NET02, RANBP17, AQP1, CADPS, and HERV-K.
If applicant chooses a non-coding sequence, applicant must further elect whether the non-coding sequence is a repetitive elements or transposons, long interspersed nuclear elements (LINS), short interspersed nuclear elements (SINES), or endogenous retroviruses (ERVS).
Applicant must elect one transcriptional marker from those listed on page 4, lines 2-3 in the specification.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Means for Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 

Means for Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636